             Case 4:20-cv-00285 Document 1-3 Filed on 01/24/20 in TXSD Page 1 of 1
                                     Harris County Docket Sheet


2019-77321
COURT: 165th
FILED DATE: 10/22/2019
CASE TYPE: Other Injury or Damage

                                 GUMENYUK, SERGIY
                                 Attorney: HERD JR., CHARLES F.

                                               vs.
                         MARLOW NAVIGATION COMPANY LTD


                                     Docket Sheet Entries
         Date        Comment




                                                                             EXHIBIT C
2019-77321                                                                          Page 1 of 1

165                                                                       1/24/2020 12:46:39 PM
